          Case 4:19-cv-00606-RCC Document 20 Filed 04/12/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Richard A Membrilla,                             No. CV-19-00606-TUC-RCC
10                  Petitioner,                       ORDER
11   v.
12   Mark Napier, et al.,
13                  Respondents.                      b
14
              On December 31, 2019, Petitioner Richard A. Membrilla filed a Petition for Writ
15
     of Habeas Corpus under 28 U.S.C. § 2254. (“Petition”). (Doc. 1). The Petition was fully
16
     briefed November 10, 2020. (Doc. 18). Thereafter, Magistrate Judge Leslie Bowman
17
     issued and Report and Recommendation (“R&R”) recommending that this Court dismiss
18
     Petitioner’s claims as time-barred or, in the alternative, as non-cognizable claims. (Doc.
19
     19). The R&R notified the parties they had fourteen (14) days from the date of the R&R
20
     to file any objections. No objections have been filed.
21
              If neither party objects to a magistrate judge’s report and recommendation, the
22
     District Court is not required to review the magistrate judge’s decision under any
23
     specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
24
     statute for review of a magistrate judge’s recommendation “does not preclude further
25
     review by the district judge, sua sponte or at the request of a party, under a de novo or
26
     any other standard.” Thomas, 474 U.S. at 154.
27            This Court reviewed and considered the Petition (Doc. 1), Judge Bowman’s R&R
28   (Doc. 19). The Court finds the R&R well-reasoned and agrees with Magistrate Judge
      Case 4:19-cv-00606-RCC Document 20 Filed 04/12/21 Page 2 of 2



 1   Bowman’s conclusions.
 2   Certificate of Appealability
 3          In this matter, Petitioner failed to file any objections to the R&R. The Court finds
 4   that jurists of reason would not find it debatable that Petitioner’s claims were time-barred.
 5   Therefore, this Court shall not issue a Certificate of Appealability. Any further request
 6   for a Certificate of Appealability must be addressed to the Court of Appeals. See
 7   Fed.R.App.P. 22(b); Ninth Circuit R. 22-1.
 8          Accordingly, IT IS HEREBY ORDERED the R&R (Doc. 19) is ADOPTED and
 9   Plaintiff’s Petition is DISMISSED. IT IS FURTHER ORDERED this Court SHALL
10   NOT issue a Certificate of Appealability for this matter. The Clerk of Court shall docket
11   accordingly and close the case file in this matter.
12          Dated this 12th day of April, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
